Webster, J.
This action was brought by respondent, an employee of appellant, to recover damages for injuries to his hands, alleged to have been caused by washing dishes with soft soap, made and furnished by appellant, which contained an excessive amount of lye or caustic acid; while appellant contends that respondent’s injury resulted from burns occasioned by his spilling a tub of freshly *699made hot soap while engaged in an act outside the scope of his employment.
Upon a trial of the cause before the court without a jury, a judgment in favor of the plaintiff for $135 was rendered, from which defendant appeals, assigning as error the insufficiency of the evidence to sustain the recovery.
We shall not enter upon a discussion of the testimony. A careful examination of the record convinces us that the findings of the lower court are sustained by a clear preponderance of the evidence. The judgment is affirmed.
Ellis, C. J., Fullerton, Main, and Parker, JJ., concur.